    Case 1:20-cv-04160-JGK-OTW Document 32 Filed 07/28/20 Page 1 of 3




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK



HACHETTE BOOK GROUP, INC.,
HARPERCOLLINS PUBLISHERS LLC,
JOHN WILEY & SONS, INC., and
PENGUIN RANDOM HOUSE LLC              Case No. 1:20-CV-04160-JGK

                       Plaintiffs,

     v.

INTERNET ARCHIVE and DOES 1 through
5, inclusive

                       Defendants.


 DEFENDANT INTERNET ARCHIVE’S CORPORATE DISCLOSURE STATEMENT
        PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 7.1
      Case 1:20-cv-04160-JGK-OTW Document 32 Filed 07/28/20 Page 2 of 3




       Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned, counsel of record for

Defendant Internet Archive, certifies that the Internet Archive, a 501(c)(3) non-profit

organization, has no parent corporation. Further, there is no publicly-held corporation that owns

10% or more of the Internet Archive’s stock.



Dated: July 28, 2020                          DURIE TANGRI LLP


                                        By:                   /s/ Joseph C. Gratz
                                              JOSEPH C. GRATZ (Pro Hac Vice)
                                              JESSICA E. LANIER (Pro Hac Vice)
                                              ADITYA V. KAMDAR (Pro Hac Vice)
                                              217 Leidesdorff Street
                                              San Francisco, CA 94111
                                              (415) 362-6666
                                              jgratz@durietangri.com
                                              jlanier@durietangri.com
                                              akamdar@durietangri.com

                                              ALLYSON R. BENNETT (Pro Hac Vice)
                                              953 East 3rd Street
                                              Los Angeles, CA 90013
                                              (213) 992-4499
                                              abennett@durietangri.com

                                              CORYNNE MCSHERRY (Pro Hac Vice)
                                              KIT WALSH (Pro Hac Vice)
                                              CARA GAGLIANO (Pro Hac Vice)
                                              KIT WALSH
                                              ELECTRONIC FRONTIER FOUNDATION
                                              815 Eddy Street
                                              San Francisco, CA 94109
                                              (415) 436-9333
                                              corynne@eff.org
                                              kit@eff.org

                                              Attorneys for Defendant
                                              INTERNET ARCHIVE




                                                       1
        Case 1:20-cv-04160-JGK-OTW Document 32 Filed 07/28/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on July 28, 2020 the within document was filed with the Clerk of the

Court using CM/ECF which will send notification of such filing to the attorneys of record in this

case.

                                                                  /s/ Joseph C. Gratz
                                                                 JOSEPH C. GRATZ




                                                     2
